

116 HR 30 IH: Saving America’s Endangered Species Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 30IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Gohmert introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to provide that nonnative species in the United States
			 shall not be treated as endangered species or threatened species for
			 purposes of that Act.
	
 1.Short titleThis Act may be cited as the Saving America’s Endangered Species Act or the SAVES Act . 2.Limitation on treatment of nonnative species in the United States as endangered species or threatened species (a)LimitationSection 13 of the Endangered Species Act of 1973 (relating to amendments to other laws, which have executed) is amended to read as follows:
				
 13.Limitation on treatment of certain species as endangered species or threatened species(a)LimitationThe species described in subsection (b) shall not be treated as endangered species or threatened species for purposes of this Act.
 (b)Covered speciesThe species referred to in subsection (a) are species in the United States that are not native to the United States..
 (b)Conforming amendmentThe table of contents in the first section of such Act is amended by striking the item relating to section 13 and inserting the following:
				
					
						Sec. 13. Limitation on treatment of certain species as endangered species or threatened species..
			